DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
	The applicant’s arguments filed on February 24, 2021 have been fully considered; however, while the arguments regarding the rejections under 35 U.S.C. 101 were considered persuasive, the arguments regarding the rejections under 35 U.S.C. 102 and 103 were not considered persuasive.

Regarding applicant’s arguments concerning the rejections under 35 U.S.C. 101:
Examiner notes that the amendment of claim 1 and 14 to explicitly discuss the “using the virtual biological component variation” in the generation of the virtual biological component qualifies the claim as not well-understood, routine, and conventional, and adds meaningful limitations and qualifies as significantly more.
Examiner additionally notes that integration into practical application of an apparatus for estimating substance in a body using virtual biological component variation is not directed to a judicial exception.

Regarding the applicant’s arguments regarding the rejections under 35 U.S.C. 102 and 103:
Examiner notes per the amendment that the addition of the material from claims 3, 4, and 8 of the original claims to claim 1 (and claim 14), fails to overcome the 102 and 103 rejections previously presented regarding Feld in view of Soller.
The applicant argues that Feld does not disclose generating the Raman spectra based on the virtual biological component variation and virtually generating the Raman spectra, because Feld 
Soller Pg. 5, Lines 22-25:  “Once derived, the skin color loading and weight vector(s) define transformations that may be applied to normalize an arbitrary set of new spectra, removing or substantially removing dermal artifacts to present corrected spectra that are more readily processed to detect other analytes of interest”.  
Regarding the applicant’s argument that the 60 mixture sample spectra of Feld does not correspond to the “virtual biological component signal including noise” and therefore the addition of white noise, an additional preferred embodiment of Feld uses the 44 water-dissolved mixture spectra instead of the 60 mixture sample spectra (Feld Paragraph 0098). Therefore, Feld in view of Soller would still satisfy the amended claim language.  Additionally, the 60 mixture sample spectra could still satisfy being used in combination with Soller and satisfying applicant’s specification as capable of being used as the Raman spectra, because the mixture samples could be water or phantom based solutions discussed in Paragraph 0049 of the applicant’s specification and as applied with Soller discussed above.
Therefore, the applicant’s arguments for the 35 U.S.C. 102 and 103 rejections are not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-2 ,5-11, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feld in view of Soller (WO 02069796 A2) and Wuori (WO 03079892A2).
Regarding claims 1 and 14, Feld teaches an apparatus/method for estimating a biological component, the apparatus comprising: 
a spectrometer (Paragraph 0058:  “The light delivery system can employ a laser emitting a narrowband pulse and a white light source emitting a broadband signal and the collection system can include the collection optics, spectrometer, and CCD detector”) configured to measure a background spectrum from an object (Paragraph 0043:  “The background signal, after spectral correction for the combined response of the grating and the CCD”); and 
a processor configured to generate a virtual spectrum as training data by combining the background spectrum (Paragraph 0097:  “Numerical spectra were generated by forming linear combinations of constituent analyte spectra of glucose (G), creatinine (C), and urea (U) as measured in our Raman instrument”) with a virtual biological component signal including noise (Paragraph 0097:  “Random concentrations uniformly distributed between 0 and 10 were used to generate 60 mixture sample spectra, with zero-mean Gaussian white noise generated by MATLAB superimposed on the spectra”), and wherein the virtual biological component signal including noise is generated with a unit biological component spectrum and a light travel path of a light that emitted from the spectrometer and collected by the spectrometer after passing through the object (Paragraph 0098:  “ In a preferred embodiment, Raman spectra were acquired from 44 water-dissolved mixture samples composed of glucose, creatinine, and urea, each with randomized concentration profiles from 0 to 50 mM”), and 
Paragraph 0097:  “zero-mean Gaussian white noise generated by MATLAB superimposed on the spectra”), 
generate a prediction model for estimating the biological component based on the training data (Paragraph 0010:  “Additionally, by determining the sampling volume of the tissue being measured, by dividing the number of glucose molecules measured using Raman excitation by the sampling volume, a quantitative measurement of blood glucose concentration is obtained”), and 
estimate the biological component by applying the prediction model to a target spectrum for estimating the biological component that is measured by the spectrometer (Paragraph 0011:  “The present invention uses reference information with calibration data in an implicit representation. Starting with the inverse mixture model as the forward problem, the inverse problem has a solution b. Instabilities associated with the inversion process are removed using a technique known as regularization, and prior information is included using a spectral constraint”).
Feld fails to teach of an apparatus/method wherein the virtual biological component signal including noise is generated by combining a virtual biological component variation and a display configured to output the estimated biological component.
Soller teaches an apparatus/method wherein the virtual biological component signal including noise is generated by combining a virtual biological component variation with a unit biological component spectrum (Soller Pg. 5, Lines 22-25:  “Once derived, the skin color loading and weight vector(s) define transformations that may be applied to normalize an arbitrary set of new spectra, removing or substantially removing dermal artifacts to present corrected spectra that are more readily processed to detect other analytes of interest”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component signal of Feld to incorporate the component variation of Soller, because it improves the calibration and accuracy (Pg. 13, Lines 12-13:  “provides superior results for a broad range of subjects because it incorporates corrections for spectral influences of human variability factors”).
Wuori teaches an apparatus/method comprising a display configured to output the estimated biological component (Fig. 1, element 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Feld to include a dedicated display taught by Wuori, because it allows for the user to receive immediate data (Page 12, Lines 26-27).

Regarding claim 2, Feld further teaches an apparatus for estimating a biological component, wherein the spectrometer comprises a light source configured to emit light onto the object (Paragraph 0006:  “Light delivery and collection systems can deliver light onto the surface of the skin of the subject”) and a detector configured to detect light scattered or reflected from the object (Paragraph 0006:  “and collect light returning therefrom”).

Regarding claims 5 and 17, Feld further teaches an apparatus/method for estimating a biological component, wherein the processor is further configured to perform smoothing on the virtual biological component signal (Paragraph 0093:  “interpret regularization as providing a smoothing filter f.sub.j that limits the importance of the small singular values”).

Regarding claims 6 and 18, Feld further teaches an apparatus/method for estimating a biological component, wherein the processor is further configured to perform a first smoothing on the virtual biological component signal for each wavelength (Paragraph 0007:  Preferred methods for processing the acquired data can include a partial least squares (PLS) analysis”), and then performs a second smoothing on the virtual biological component signal for each of a plurality of calibration times Paragraph 0093:  “interpret regularization as providing a smoothing filter f.sub.j that limits the importance of the small singular values”).

Regarding claims 7 and 19, Feld further teaches an apparatus/method for estimating a biological component, wherein the processor is further configured to obtain a virtual biological component value of the virtual biological component signal as the training data, and train the prediction model based on the training data (Paragraph 0090:  “The resulting b can then be used in Eq. (1) to predict the analyte concentration, C, of an independent prospective sample by measuring its spectrum, s. The "accuracy" of b is usually judged by its ability to correctly predict concentrations prospectively via Eq. (1)”).

Regarding claim 8, Feld teaches all the elements of claims 1 and 7 as described above.  Feld fails to teach the apparatus wherein the processor is further configured to obtain the virtual biological component value by combining a reference biological component value that is measured by an external device at a time when the background spectrum is measured, with a virtual biological component variation used for generating the virtual spectrum.
Soller teaches the apparatus wherein the processor is further configured to obtain the virtual biological component value by combining a reference biological component value (Pg. 4, Lines 2-4:  “Some representative human contributing factors include characteristics of skin or tissue such as pigmentation, fat content, or the level of an age- or disease-related condition that affects tissue scattering and absorbance”) that is measured by an external device (Pg. 11,  Lines 23-24:  “a probe as described above is connected to a spectrometer”) at a time when the background spectrum is measured, with a virtual biological component variation used for generating the virtual spectrum (Pg. 4, Lines 5-8:  “In accordance with a further aspect of the present invention, after constructing a database of spectra with a scale indicating the level of the human contributing factor present in the spectra, one then solves for the spectral shape of one or more human contributing factors”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feld to incorporate the teachings of Soller, because the reference biological components values “enhance the accuracy of calibration models created” (Pg.7 , Line 1).

Regarding claim 9, Feld does not teach the apparatus wherein the processor is further configured to obtain a plurality of virtual biological component variations based on a plurality of biological component change patterns, and generate the virtual spectrum based on the plurality of virtual biological component variations.
Soller further teaches the apparatus wherein the processor is further configured to obtain a plurality of virtual biological component variations based on a plurality of biological component change patterns, and generate the virtual spectrum based on the plurality of virtual biological component variations (Pg. 4, Lines 5-8:  “In accordance with a further aspect of the present invention, after constructing a database of spectra with a scale indicating the level of the human contributing factor present in the spectra, one then solves for the spectral shape of one or more human contributing factors”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feld to incorporate the teachings of Soller, because it “provides superior results for a broad range of subjects because it incorporates corrections for spectral influences of human variability factors” (Pg. 13, Lines 12-13).

Regarding claim 10, Soller further teaches the apparatus wherein the plurality of biological component change patterns are pre-defined for each user based on at least one of a user's gender, age, and medical history (Pg. 4, Lines 2-4:  “Some representative human contributing factors include characteristics of skin or tissue such as pigmentation, fat content, or the level of an age- or disease-related condition that affects tissue scattering and absorbance”).

Regarding claim 11, Feld fails to teach of specifically using Lambert-Beer’s Law.
Wuori further teaches the apparatus wherein the processor is further configured to combine the background spectrum with the virtual biological component signal by using Lambert-Beer's law (Pg. 11, Line 16-17: “Beer’s Law, described above, may be used to describe blood as a series where each term in the series represents absorbance of blood analytes”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feld to incorporate the teachings of Wuori, because Lambert-Beer is a popularly used in classical absorption measurements and would yield predictable results to the method used in Feld.

Regarding claim 13, Feld teaches an apparatus for estimating a biological component, wherein the biological component comprises at least one of blood glucose (Paragraph 0010:  “Additionally, by determining the sampling volume of the tissue being measured, by dividing the number of glucose molecules measured using Raman excitation by the sampling volume, a quantitative measurement of blood glucose concentration is obtained.”).

Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791